IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


DANIA BALLARD                            : No. 488 EAL 2016
                                         :
                                         :
           v.                            : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (VALLEY FORGE COLONIAL             :
LIMITED PARTNERSHIP)                     :
                                         :
                                         :
PETITION OF: LARRY PITT, ESQUIRE         :
AND LARRY PITT & ASSOCIATES              :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of March, 2017, the Petition for Allowance of Appeal is

DENIED.